DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3-4 objected to because of the following informalities:  
“so as to make a contact portion of the main roll which contacts the ring material, be from 100 degrees C to the softening temperature” should be “so as to heat a contact portion of the main roll which contacts the ring material, to a temperature of more than 100 degrees C and less than the softening temperature” or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2008025780).
Regarding claim 1, Kobayashi discloses a method (fig. 1-3) for manufacturing a ring-rolled product (20), the method forming a ring-rolled product from a ring material (22) by using a mandrel roll  (31) and a main roll (36), the mandrel roll and the main roll being configured so 
Kobayashi is silent to the operation of induction-heating the main roll by at least one induction heating element.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that induction heating element radiates heat in multiple directions to heat the main roll as well as the workpiece.
Regarding claim 2, Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein in the step of rolling, the main roll is induction-heated during ([0044-46] heating remains throughout the rolling to reduce resistance of the material) rolling of the ring material.  
Regarding claim 5, Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein in the step of rolling, an outer circumferential surface contact portion of a circumferential surface (contact surface of 36 that contacts the ring 20 as shown in Fig. 1b) of the main roll which contacts the outer circumferential surface of the ring material, is induction-heated (examiner notes that induction heat from the heating element 50 heats the contact surface of 36).  

Alternatively, Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe (US 4150279) in view of Kobayashi (JP 2008025780).
Regarding claim 1, Metcalfe discloses a method (Fig. 1-4) for manufacturing a ring-rolled product (50), the method forming a ring-rolled product from a ring material (50 left side of 52 and 54) by using a mandrel roll (52) and a main roll (54), the mandrel roll and the main roll being configured so as to contact (see Fig. 1) inner and outer circumferential surfaces of the ring material respectively in a state in which the ring material is rotated in a circumferential direction (arrow shown in Fig.1 on 50) thereof, the mandrel roll and the main roll being configured so as to press the ring material in a radial direction (toward 50) thereof, comprising: a step of rolling the ring material, this step including an operation of heating (Col. 5 line 20-28: heating by 56) the main roll by at least one heating element (56), and rolling the ring material between the mandrel roll, and the main roll which is heated.  
Although Metcalfe discloses heating of the main roll, Metcalfe fails to disclose the operation of induction-heating the main roll by at least one induction heating element, and rolling the ring material between the mandrel roll, and the main roll which is induction-heated.  
Kobayashi teaches a method of heating (heating with element 50, 51) using induction coil (51). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the heating element of Metcalfe with the induction heating coil of Kobayashi to heat the outer surface of the main roll in order to provide better control of the surface where the forming occurs. 
Additionally, at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 2, Metcalfe in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein in the step of rolling, the main roll is induction-heated (modified by Kobayashi) during (Col. 5 line 20-24: main roll is heated so that it keeps the workpiece material at the desired working temperature during rolling, Metcalfe) rolling of the ring material.  
Regarding claim 3, Metcalfe in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 2, wherein in the step of rolling, the induction heating (modified by Kobayashi) of the main roll is started before (Col. 5 line 20-24: it states that as the workpiece is passed between the rolls, the workpiece is heated. Examiner notes that in order to heat the workpiece material to the desired working temperature of the workpiece material, the main roll would have been heated before the start of the rolling of the ring material, Metcalfe) start of the rolling of the ring material, and the induction heating of the main roll is performed so as to make a contact portion of the main roll which contacts the ring material, be from 100 degrees C to the softening temperature (Col. 5 line 46-53: examiner notes that heating the main roll below the softening temperature of the main roll is inherent since if the main roll softens it would deform the main roll instead of forming the workpiece, Metcalfe) of a material of the main roll.
Metcalfe in view of Kobayashi is silent to heating the main roll to the temperature between 100 degree C and the softening temperature of the material of the main roll in a period from three minutes to two hours in a stage before start of the rolling of the ring material.  

Regarding claim 4, Metcalfe in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 2, wherein in the step of rolling, the main roll is induction-heated (modified by Kobayashi) by the at least one induction heating element so as to make a contact portion (Col. 5 line 46-53: heating the workpiece to 2500F which means the contact portion of the main roll temperature is higher, Metcalfe) of the main roll which contacts the ring material, be from 300 degrees C to the softening temperature (Col. 5 line 46-53: examiner notes that heating the main roll below the softening temperature of the main roll is inherent since if the main roll softens it would deform the main roll instead of forming the workpiece, Metcalfe) of the material of the main roll, and the rolling of the ring material is carried out after stop (examiner interprets that after a first rolling of a workpiece, the machine along with the induction heating would shut down i.e. stop and the next rolling of another workpiece would begin) of the induction heating.  
Metcalfe in view of Kobayashi is silent to heating the main roll to the temperature between 300 degree C and the softening temperature of the material of the main roll in a period from 15 minutes to two hours.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to heat the main roll to the temperature between 300 degree C and the 
Regarding claim 5, Metcalfe in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein in the step of rolling, an outer circumferential surface contact portion of a circumferential surface (element 50 of Mecalfe modified by Kobayashi would heat the outer circumferential surface of the main roll using induction coil) of the main roll which (outer circumferential surface that contacts the outer circumferential surface of the ring material would be heated from induction heat of the coil)contacts the outer circumferential surface of the ring material, is induction-heated.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe (US 4150279) in view of Kobayashi (JP 2008025780) as applied to claim 1 above, and further in view of Ishihara (JP 05329569).
Regarding claim 6, Metcalfe in view of Kobayashi teaches the method for manufacturing a ring-rolled product according to claim 1, wherein in the step of rolling, the main roll is induction-heated (by 50 modified by Metcalfe).
Metcalfe in view of Kobayashi fails to teach an edge-shaped contact portion of a circumferential surface of the main roll which contacts an edge-shaped portion formed on an outer circumferential side region of the ring material.
Ishihara teaches a method of manufacturing a ring rolled product (final product of x) wherein a main roll (1) comprises an edge-shaped contact portion (middle portion along the axial direction of the roll 1) of a circumferential surface (outer surface contacting the ring material x) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the main roll of Metcalfe to comprise an edge-shaped contact portion of a circumferential surface of the main roll which contacts an edge-shaped portion formed on an outer circumferential side region of the ring material as taught by Ishihara in order to form a particular shaped ring rolled product.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120279268 teaches ring rolling with heating that can be turned on or off.
US 6498324 teaches rollers with induction heating.
JP 06198375 teaches ring rolling with heating of a main roller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            
/ADAM J EISEMAN/            Supervisory Patent Examiner, Art Unit 3725